Appeal Dismissed and Memorandum Opinion filed September 17, 2020




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00338-CV

                          KEVIN MARVIN, Appellant
                                        V.

                        MALIA SCHNEIDER, Appellee

                    On Appeal from the 26th District Court
                         Williamson County, Texas
                     Trial Court Cause No. 18-0595-C26

                         MEMORANDUM OPINION

      This is an attempted appeal of an order granting a motion to reinstate under
Texas Rule of Civil Procedure 165a(3). The Supreme Court of Texas transferred this
appeal to our court from the Third Court of Appeals. See Tex. Gov't Code § 73.001.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When an order does not dispose of all
pending parties and claims, the order remains interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps,
842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). No statute permits an appeal
of an interlocutory order granting a motion to reinstate under Rule 165a(3). Instead,
grants of motions to reinstate may be reviewed by mandamus. See McConnell v.
May, 800 S.W.2d 194, 194 (Tex. 1990) (orig. proceeding) (per curiam); In re Gen.
Motors Corp., 296 S.W.3d 813, 817–18 (Tex. App.—Austin 2009, orig.
proceeding).1

       On June 26, 2020, we notified the parties that our jurisdiction was in question
and requested them to file briefs on the jurisdictional issue by July 10, 2020. We also
provided notice under Texas Rule of Appellate Procedure 42.3(a) that we might
dismiss the appeal for lack of jurisdiction after July 10, 2020, without further notice
to the parties. Neither party responded to our request for briefing.

       The appeal is dismissed for lack of jurisdiction.

                                        PER CURIAM

Panel consists of Justices Christopher, Jewell, and Hassan.




       1
          We would lack mandamus jurisdiction regarding the underlying case because Williamson
County is not in our court of appeals district. See Tex. Gov’t Code § 22.221(b)(1) (bestowing
jurisdiction on a court of appeals to issue a writ of mandamus to the judge of a district, statutory
county, statutory probate county, or county court in the court of appeals district); id. § 22.201(d)
(stating Williamson County is in the Third Court of Appeals District).

                                                 2